Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an apparatus, classified in D01D 5/0985.
II. Claim 13, drawn to a product, classified in D04H 1/565.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the product as claimed can be made by another and materially different apparatus, such as an apparatus including a plurality of dies, each die having only a single row of holes, or such as an apparatus not including a cusp die.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Anthony Venturino on March 9, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dzialas et al. (US 2004/0131713).
Dzialas et al. (US 2004/0131713) teach a cusp die (figs. 1-8) for producing melt-blown non-woven fabric [0002]-[0003] defining a sagittal plane, a main extension direction on said sagittal plane, a first flank and a second flank mutually bounded by said sagittal plane (fig. 1 shows the nozzle 2 having right and left sides defining first and second flanks) and comprising 
an ejection portion 2 extending along said main extension direction and designed to convey, in use, polymeric fluid towards an external air blade 9, 
at least one extrusion pipe 3 configured to convey said polymeric fluid towards said ejection portion 2, 
a plurality of holes 5 arranged in said ejection portion 2, placed in fluidic through connection with said extrusion pipe 3 and communicating with the outside, wherein said holes 5 are arranged along at least a first row and a second row that are distinct and arranged respectively at said first flank and said second flank (figs. 1-5 and 7-8 show rows of holes 5, 6 at the right and left sides (at the first and second flanks) of the nozzle (ejection portion); fig. 2 shows first and second rows of holes 5 or 10 at the first and second flanks; fig. 8 shows first and second rows of  holes 5 or 10 at the first and second flanks).
(Claim 2) wherein said first row and said second row are parallel to said main extension direction (figs. 3, 8); 
(Claim 4) wherein said holes are arranged on said first row and said second row alternately so that none of said holes is placed side-by-side with another of said holes along a direction perpendicular to said sagittal plane (figs. 3, 8);
(Claim 6) wherein said ejection portion defines two edges extending parallel to said main extension direction and a flat surface 12 perpendicular to said sagittal plane, bounded by said edges and extending along said main extension direction (figs. 1, 3, 8);
(Claim 7) wherein said first row and said second row are arranged and extend on said edges in such a way that at least part of said holes extend on said flat surface (fig. 8 show first and second rows of holes 10 extending on the edges and the flat surface); and
(Claim 9) The die according to claim 6, wherein said first row and said second row extend parallel to said edges on said flat surface in such a way that all of said holes extend on said flat surface (fig. 3 shows first and second rows of holes 5 or 10 all extending on the flat surface; fig. 8 shows first and second rows of holes 5 all extending on the flat surface).
(Claim 11) Dzialas et al. (US 2004/0131713) discloses a melt-blown non-woven fabric plant (0002]-[0003]; apparatus for producing webs) comprising a die as mentioned above.

Claim(s) 1-3, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley et al. (US 2002/0127293).
Bentley et al. (US 2002/0127293) teach a cusp die (figs. 2-4) for producing melt-blown non-woven fabric [0002]-[0007] defining a sagittal plane, a main extension direction on said sagittal plane, a first flank and a second flank mutually bounded by said sagittal plane (fig. 3A shows die tip block 34 having left and right sides defining first and second flanks) and comprising 
an ejection portion 34 extending along said main extension direction and designed to convey, in use, polymeric fluid towards an external air blade 40, 42, 
at least one extrusion pipe (fig. 3, elements 52, 54; and/or elements 60, 62) configured to convey said polymeric fluid towards said ejection portion, a plurality of holes 81, 82 arranged in said ejection portion, placed in fluidic through connection with said extrusion pipe and communicating with the outside, 
wherein said holes 81, 82 are arranged along at least a first row and a second row that are distinct and arranged respectively at said first flank and said second flank (figs. 3A, 4);
(Claim 2) wherein said first row and said second row are parallel to said main extension direction (fig. 4);
(Claim 3) wherein said first row and said second row are arranged specularly in relation to said sagittal plane (figs. 3A, 4); and 
(Claim 5) wherein said ejection portion exclusively defines an edge extending on said sagittal plane parallel to said main extension direction and said first row and said second row are specularly placed side-by-side in relation to said edge (figs. 3A, 4).
(Claim 11)  Bentley et al. (US 2002/0127293) teach a melt-blown non-woven fabric plant (fig. 8; [0002]-[0007]) comprising a die as mentioned above.

Claim(s) 1-3, 6-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al. (US 2002/0034909).
Bansal et al. (US 2002/0034909) teaches a cusp die (fig. 1) for producing melt-blown non-woven fabric [0002]-[0004] defining a sagittal plane, a main extension direction on said sagittal plane, a first flank and a second flank mutually bounded by said sagittal plane (fig. 1 shows upper and lower sides of die tip 11 defined by first and second flanks) and comprising 
an ejection portion 11 extending along said main extension direction and designed to convey, in use, polymeric fluid towards an external air blade (fig. 1 shows air blades opposite the die tip 11), 
at least one extrusion pipe 15a, 15b configured to convey said polymeric fluid towards said ejection portion, 
a plurality of holes 16a, 16b arranged in said ejection portion, placed in fluidic through connection with said extrusion pipe 15a, 15b and communicating with the outside, 
wherein said holes 16a, 16b are arranged along at least a first row and a second row that are distinct and arranged respectively at said first flank and said second flank (figs. 1, 5);
(Claim 2) wherein said first row and said second row are parallel to said main extension direction (fig. 5);
(Claim 3) wherein said first row and said second row are arranged specularly in relation to said sagittal plane (fig. 5);
	(Claim 6) wherein said ejection portion 11 defines two edges extending parallel to said main extension direction and a flat surface perpendicular to said sagittal plane, bounded by said edges and extending along said main extension direction (figs. 1-5 show the flat surface of die tip 11);
	(Claim 7) wherein said first row and said second row are arranged and extend on said edges in such a way that at least part of said holes extend on said flat surface (figs. 1, 5); and
	(Claim 9) wherein said first row and said second row extend parallel to said edges on said flat surface in such a way that all of said holes extend on said flat surface (fig. 5).
(Claim 11)  Bansal et al. (US 2002/0034909) teach a melt-blown non-woven fabric plant [0002]-0004] comprising a die as mentioned above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzialas et al. (US 2004/0131713).
Dzialas et al. (US 2004/0131713) discloses the plant substantially as claimed, except for all the limitations of claim 10.  Dzialas et al. (US 2004/0131713) further discloses the holes 5, 6 being distributed on said ejection portion with a linear density of 100 holes/cm (254 holes/inch) or higher along said main extension direction [0027].
However, Dzialas et al. (US 2004/0131713) doesn’t disclose the holes being cylindrical or having a minimum diameter of 0.05mm.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the holes of Dzialas et al. (US 2004/0131713) to have a maximum linear density of 280 holes/inch along said main extension direction because such a density would have been found in view of the teachings of Dzialas et al. (US 2004/0131713) of 254 holes/inch or higher; and to further modify the holes to be cylindrical and to have a minimum diameter of 0.05mm because such modifications would have been found in finding operable hole shapes and dimensions for the die of Dzialas et al. (US 2004/0131713) to operate as intended.  Note that it is well within an artisan of ordinary skill to modify hole shapes depending upon the desired shape of the fiber product.  Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzialas et al. (US 2004/0131713) in view of Langdon et al. (US 3,865,535).
Dzialas et al. (US 2004/0131713) discloses the plant substantially as claimed, except for all the limitations of claim 12.  Dzialas et al. (US 2004/0131713) further discloses an air blade 9.
Langdon et al. (US 3,865,535) discloses a die (figs. 1-6) for a melt-blown non-woven fabric plant (col. 1, lines 5-8), wherein the die is hard chromium (chrome) plated to improve resistance to wear, abrasion, heat and/or corrosion (col. 4, lines 13-24).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the plant of Dzialas et al. (US 2004/0131713) such that at least one of either a part of said ejection portion between said holes and said air blade comprises a surface chrome-plating capable of increasing the flow of said polymeric fluid because chrome plating dies is well known in the art, as disclosed by Langdon et al. (US 3,865,535), and because such a modification would improve resistance to wear, abrasion, heat and/or corrosion.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 2002/0127293).
Bentley et al. (US 2002/0127293) discloses the plant substantially as claimed, except for all the limitations of claim 10.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the holes of Bentley et al. (US 2002/0127293) to be cylindrical, to have a minimum diameter of 0.05mm and to have a maximum linear density of 280 holes/inch along said main extension direction because such modifications would have been found in finding operable hole shapes and dimensions for the die of Bentley et al. (US 2002/0127293) to operate as intended.  Note that it is well within an artisan of ordinary skill to modify hole shapes depending upon the desired shape of the fiber product.  Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 2002/0127293) in view of Langdon et al. (US 3,865,535).
Bentley et al. (US 2002/0127293) discloses the plant substantially as claimed, except for all the limitations of claim 12.  Bentley et al. (US 2002/0127293) further discloses an air blade 40, 42.
Langdon et al. (US 3,865,535) discloses a die (figs. 1-6) for a melt-blown non-woven fabric plant (col. 1, lines 5-8), wherein the die is hard chromium (chrome) plated to improve resistance to wear, abrasion, heat and/or corrosion (col. 4, lines 13-24).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the plant of Bentley et al. (US 2002/0127293) such that at least one of either a part of said ejection portion between said holes and said air blade comprises a surface chrome-plating capable of increasing the flow of said polymeric fluid because chrome plating dies is well known in the art, as disclosed by Langdon et al. (US 3,865,535), and because such a modification would improve resistance to wear, abrasion, heat and/or corrosion.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2002/0034909).
Bansal et al. (US 2002/0034909) discloses the plant substantially as claimed, except for all the limitations of claim 10.  Bansal et al. (US 2002/0034909) further discloses the holes16a, 16b being cylindrical (fig. 5) and having a diameter of less than 0.5mm [0025].
However, Bansal et al. (US 2002/0034909) doesn’t disclose the holes having a minimum diameter of 0.05mm or a maximum linear density as recited by claim 10.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the holes of Bansal et al. (US 2002/0034909) to have a minimum diameter of 0.05mm because such a density would have been found in view of the teachings of Bansal et al. (US 2002/0034909) of a hole diameter of less than 0.5mm; and to further modify the holes to have a maximum linear density of 280 holes/inch along said main extension direction because such a density would have been found in finding operable dimensions for the die of Bansal et al. (US 2002/0034909) to operate as intended.  Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2002/0034909) in view of Langdon et al. (US 3,865,535).
Bansal et al. (US 2002/0034909) discloses the plant substantially as claimed, except for all the limitations of claim 12.  Bansal et al. (US 2002/0034909) further discloses an air blade opposite the die tip 11 (figs. 1, 5).
Langdon et al. (US 3,865,535) discloses a die (figs. 1-6) for a melt-blown non-woven fabric plant (col. 1, lines 5-8), wherein the die is hard chromium (chrome) plated to improve resistance to wear, abrasion, heat and/or corrosion (col. 4, lines 13-24).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the plant of Bansal et al. (US 2002/0034909) such that at least one of either a part of said ejection portion between said holes and said air blade comprises a surface chrome-plating capable of increasing the flow of said polymeric fluid because chrome plating dies is well known in the art, as disclosed by Langdon et al. (US 3,865,535), and because such a modification would improve resistance to wear, abrasion, heat and/or corrosion.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the cusp die as recited by claim 8, particularly wherein said first row and said second row extend parallel to said edges beyond said flat surface in such a way that none of said holes extend on said flat surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Allen (US 2002/0125601), Rudisill et al. (US 2002/0170661) and Bodaghi et al. (US 2006/0084341) each disclose a cusp die including first and second rows of holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744